Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 20, 2017

                                    No. 04-17-00061-CV

                                Carlos Antonio RAYMOND,
                                         Appellant

                                            v.

      Martin Joseph ROY and Pizza Venture of San Antonio, LLC d/b/a Papa Johns Pizza,
                                       Appellees

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2015CV00935
                       Honorable David J. Rodriguez, Judge Presiding


                                      ORDER
Sitting:      Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice

      We have reviewed appellant’s motion to reconsider, which was filed on November 15,
2017. After consideration, we DENY the motion.


It is so ORDERED on November 20, 2017.
                                                 PER CURIAM


ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court